Exhibit 10.1
Summary of Director Compensation
     The following sets forth the compensation program for non-employee
directors of United American Healthcare Corporation. Annual chair fees are paid
annually at the end of each calendar year. Annual board fees are paid on a
quarterly basis. Directors who are employees of the Company do not receive any
additional compensation for Board service. All directors are reimbursed for
expenses reasonably incurred in connection with Board service.

         
Board/Committee meeting fees (cash):
  $ 500  per meeting  
Annual Chair fees (cash):
         
Non Executive Chairman of the Board
  $ 16,200    
Finance and Audit Committee-Chair
  $ 3,000    
Compensation Committee-Chair
  $ 2,000    
Governance Committee-Chair
  $ 1,500    
Annual fees:
         
Cash
  $ 9,000    
Stock (cash value)
  $ 9,000  

